     Case 3:18-cv-00461-RCJ-WGC Document 40 Filed 05/01/19 Page 1 of 6




 1 LUKE A. BUSBY, ESQ
   Nevada Bar No. 10319
 2 LUKE ANDREW BUSBY, LTD.
   316 California Ave 82
 3 Reno, Nevada 89509
   775-453-0112
 4 luke@lukeandrewbusbyltd.com
   Attorney for the Plaintiff
 5

 6                             UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF NEVADA
 8                                              ***
 9    MICHAEL ERWINE,
10                         Plaintiff,                 Case No.: 3:18-cv-00461-RCJ WGC
      vs.
11
      CHURCHILL COUNTY, a political
12    subdivision of the State of Nevada; and         FIRST MOTION FOR LEAVE TO
      DOES 1 through 10 inclusive;                    AMEND COMPLAINT
13
                       Defendants.
14    _____________________________________/
15

16          COMES NOW, Plaintiff, MICHAEL ERWINE, by and through the undersigned

17 counsel, and hereby respectfully moves that the Court grant the Plaintiff leave to file

18 an amendment to the Plaintiff’s Complaint in this matter against CHURCHILL
19 COUNTY, a political subdivision of the State of Nevada; and DOES 1 through 10

20 inclusive.

21          This Motion is made and based upon all of the pleadings and records on file for

22 this proceedings together with every exhibit that is mentioned herein or attached

23 hereto (each of which is incorporated by this reference as though it were set forth

24 hereat in haec verba), if any there be, as well as the points and authorities set forth

25 directly hereinafter.

26          Contemporaneous with this Motion, the Plaintiff is also filing a Motion for

27 Modification of the Discovery Plan and Scheduling Order (Doc. #14).

28


                                                 1
     Case 3:18-cv-00461-RCJ-WGC Document 40 Filed 05/01/19 Page 2 of 6




 1                   MEMORANDUM OF POINTS AND AUTHORITIES

 2         In accordance with Local Rule 15-1, a copy of the proposed amended complaint

 3 is attached hereto as Exhibit 1. In the Amended Complaint, the Plaintiff has clarified

 4 the identity of the named Defendant “Doe” as Churchill County Sheriff BENJAMIN

 5 TROTTER (hereinafter “Trotter”). The Plaintiff seeks leave to amend to name Trotter

 6 as a defendant in his individual capacity for his 42 USC 1983 claims, to clarify the

 7 nature of Erwine’s Monell claim against Defendant Churchill County, and to make the

 8 claims in the complaint conform to the evidence in this matter.
 9         Background

10         This matter was initially filed on September 29, 2018. The Defendant answered

11 the Complaint on November 15, 2018. On December 10, 2018, the Court entered the

12 Stipulated Discovery Plan and Scheduling Order.

13         On February 4, 2019, the parties conducted an Early Neutral Evaluation (“ENE”)

14 in this matter before the Honorable Magistrate Judge Carla Baldwin Carry. After the

15 ENE, the parties appeared at a post-ENE hearing before the Court and the terms of a

16 potential compromise were recited before the Court.          On April 2, 2019, the Court

17 approved the Substitution of Counsel for the undersigned attorney. Because of Mr.

18 Erwine’s belief that the potential compromise will not resolve his concerns with NRS
19 239.020, he desires to withdraw from the potential compromise. On April 9, 2019 the

20 Defendant filed a Motion to Enforce Settlement (Doc. #31), which has been fully

21 briefed and is scheduled for oral argument before the Court on May 14, 2019. As the

22 parties reached a potential compromise at the February 4, 2019 ENE, very little

23 discovery has been conducted by the parties and activity in the case had essentially

24 ceased. As it has very recently become apparent that amendment is now required,

25 the Plaintiff, in seeking to diligently prosecute this action, brings this motion.

26         Argument

27         Under FRCP 15(a)(1)(2), leave to amend should be freely granted when justice

28 so requires. However, because leave to amend is sought here after the expiration of


                                                2
     Case 3:18-cv-00461-RCJ-WGC Document 40 Filed 05/01/19 Page 3 of 6




 1 the time specified in the Stipulated Discovery Plan and Scheduling Order, pursuant to

 2 the requirements of FRCP 16(b)(4), good cause exists for the request to grant leave

 3 to file an amendment in this matter, despite the fact that the February 19, 2019

 4 deadline to amend pleadings or add parties has passed, because granting such leave

 5 will clarify the identity of the parties who are already named on the record and are

 6 litigating this matter, will clarify the grounds for the legal and factual dispute before the

 7 Court and the claims at issue, and because granting leave for the reasons stated

 8 herein will not result in prejudice to any party in this matter.
 9         Erwine’s claims in the Amended Complaint all arise out of the conduct,

10 transaction, or occurrence set out (or attempted to be set out) in his original

11 Complaint. I.e. all of Erwine’s claims arise out of his employment as a peace officer

12 with Churchill County under the supervision of Sheriff Trotter. Sheriff Trotter knew or

13 should have known that this action would have been brought against him in his

14 individual capacity, but for a mistake concerning the proper party's identity.

15         Under Jackson v. Laureate, Inc., 186 F.R.D. 605, 608 (E.D. Cal. 1999) the Court

16 used a three-part standard to determine whether good cause existed to grant leave

17 under FRCP 16: (1) Whether the party diligently assisted with creation of the Rule 16

18 order; (2) Whether circumstances beyond its control and anticipation prevented
19 compliance with the order, and (3) Whether after it became apparent a new schedule

20 was needed, the party promptly sought relief.

21         Courts should ensure fairness in the litigation and the purpose of FRCP 16 is to

22 get cases decided on the merits of issues that are truly meritorious and in dispute.

23 llen v. Bayer Corp. (In re: Phenylpropanolamine (PPA) Prods. Liab. Litig.), 460 F.3d

24 1217, 1227 (9 Cir. 2006).
                th



25         Courts should allow amendments to pleadings with extreme liberality. Eldridge

26 v. Block, 832 F.2d 1132, 9 Fed. R. Serv. 3d 616 (9th Cir. 1987). The merits of the

27 issues in this case will not be fairly heard by the Court as amendment will permit the

28


                                                 3
     Case 3:18-cv-00461-RCJ-WGC Document 40 Filed 05/01/19 Page 4 of 6




 1 Plaintiff to properly bring his claims. According to Eldridge the public policy favoring

 2 resolution on the merits, "is particularly important in civil rights cases.” Id. at 1137.

 3         The request for leave herein otherwise timely because it is made before the

 4 discovery deadline of May 14, 2019 and well before any substantive discovery

 5 between the parties has taken place, and, as explained above, because the parties

 6 were negotiating a potential compromise of this action at the ENE prosecution of the

 7 action essentially ceased for a period of time.

 8         WHEREFORE, the Plaintiff respectfully requests that the Court grant the Plaintiff

 9 leave to file the Amended Compliant attached hereto as Exhibit 1.

10         DATED this Wednesday, May 1, 2019

11

12

13                                           By:______________________________
                                               LUKE BUSBY, ESQ.
14                                             NEVADA STATE BAR NO. 10319
                                               316 CALIFORNIA AVE #82
15
                                                RENO, NV 89509
16                                             775-453-0112
                                               LUKE@LUKEANDREWBUSBYLTD.COM
17
                                               ATTORNEY FOR PLAINTIFF
18
19

20

21

22

23

24

25

26

27

28


                                                4
     Case 3:18-cv-00461-RCJ-WGC Document 40 Filed 05/01/19 Page 5 of 6




 1                                    EXHIBITS
 2
        1. AMENDED COMPLAINT
 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28


                                          5
     Case 3:18-cv-00461-RCJ-WGC Document 40 Filed 05/01/19 Page 6 of 6




 1                                CERTIFICATE OF SERVICE

 2

 3          Pursuant to FRCP 5, I certify that on the date shown below, I caused service to

 4 be completed of a true and correct copy of the foregoing pleading by:

 5
     ______       personally delivering;
 6
     ______       delivery via Reno/Carson Messenger Service;
 7

 8 ______         sending via Federal Express (or other overnight delivery service);

 9 ______         depositing for mailing in the U.S. mail, with sufficient postage affixed
10                thereto; or,

11      X         delivery via electronic means (fax, eflex, NEF, etc.) to:
12
                        Katherine F. Parks, Esq.
13                      Thorndal Armstrong
                        6590 S. McCarran Blvd. Suite B.
14                      Reno, NV 89509
15                      Attorney for the Defendant

16                DATED this Wednesday, May 1, 2019
17
                                                    By:___________________________
18                                                  LUKE BUSBY, ESQ.
                                                    NEVADA STATE BAR NO. 10319
19
                                                    316 CALIFORNIA AVE #82
20                                                  RENO, NV 89509
                                                    775-453-0112
21                                                  LUKE@LUKEANDREWBUSBYLTD.COM

22                                                  ATTORNEY FOR PLAINTIFF

23

24

25

26

27

28


                                                6
